DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 14-15, 17-20, and 22-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 14-15, and 23-24 are allowed because none of the prior art of record 
discloses or suggests a bus plug structured to electrically connect between a busway and a load, the bus plug comprising:  a circuit breaker structured to electrically connect between the busway and the load, the circuit breaker including separable contacts and an electronic trip unit, the circuit breaker further structured to turn on or off the bus plug via the separable contacts structured to open to stop power from flowing from the busway to the load; a wireless communication module structured to wirelessly communicate with an external device and to output a control signal to the electronic trip unit in response to information received from the external device, the information comprising at least a user command or settings information; and an indication unit including a number of visual indicators, in combination with the remaining claimed features.
	Claims 17-20 and 22 are allowed because none of the prior art of record discloses or suggests an electrical system comprising:  a busway; an external device; and a bus plug electrically coupled between the busway and a load; the bus plug comprising:  a circuit breaker electrically connected between the busway and the load, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 6-8, filed January 24, 2022, with respect to the objections to claims 6, 14, and 17, and the rejections of claims 6 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and rejections of claims 6 and 20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836